UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1436


MICHAEL D. WEBB, a/k/a Major Mike Webb,

                    Plaintiff - Appellant,

             v.

U.S. MERIT SYSTEMS PROTECTION BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00257-CMH-TCB)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael D. Webb appeals the district court’s orders denying his motion for

temporary injunctive relief and motion to reconsider. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Webb v. U.S. Merit Sys. Prot. Bd., No. 1:19-cv-00257-CMH-TCB (E.D. Va. Mar. 25, 2019

& Apr. 5, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2